8: 0 -TPB-AAS. D t2-1 Filed 07/12/21 P 1of1i2P ID5
197680137 E-Filed 05/27/2031 02:03:04 PM" age 1 of 12 Page

IN THE COUNTY COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
IN AND FOR HILLSBOROUGH COUNTY, FLORIDA

Barbara Grant,

Plaintiff,
v. Case No.:
Wakefield and Associates, Inc,

Defendant,
/

STATEMENT OF CLAIM AND DEMAND FOR JURY TRIAL
Plaintiff Barbara Grant (“Plaintiff”), by and through her undersigned counsel, seeks redress
for the unlawful practices of Defendant, Wakefield and Associates, Inc (“Defendant”), to wit, for
Defendant's violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, ef seg.
(“FDCPA”) and the Florida Consumer Collection Practices Act, Fla. Stat. § 559, ef seg.
(“FCCPA”), and in support thereof, alleges the following:
NATURE OF THE ACTION
I. THE FAIR DEBT COLLECTION PRACTICES ACT
1. The Fair Debt Collection Practices Act (the *FDCPA”) is a series of statutes which prohibit
a catalog of activities in connection with the collection of consumer debts by debt
collectors, See, 15 U.S.C. §1692, generally. Congress enacted the FDCPA to regulate the
collection of consumer debts by debt collectors. The express purposes of the FDCPA are
to “eliminate abusive debt collection practices by debt collectors, to insure that debt
collectors who refrain from using abusive debt collection practices are not competitively
disadvantaged, and to promote consistent State action to protect consumers against debt

collection abuses.” 15 U.S.C. § 1692(e).

 

1[Page
?

Case 8:21-cv-01677-TPB-AAS Document 1-1 Filed 07/12/21 Page 2 of 12 PagelD 6

2. In enacting the FDCPA, the United States Congress found that “{t]here is abundant

evidence of the use of abusive, deceptive, and unfair debt collection practices by many debt
collectors,” which “contribute to the number of personal bankruptcies, to marital
instability, to the loss of jobs, and to invasions of individual privacy.” 15 U.S.C. § 1692(a).
Congress additionally found existing laws and procedures for redressing debt collection

injuries to be inadequate to protect consumers. 15 U.S.C. § 1692(b).

. Accordingly, the FDOCPA imposes civil liability on any person or entity that violates its

provisions, and establishes general standards of debt collector and provides for specific
consumer rights. 15 U.S.C. §1692k. The operative provisions of the FDCPA declare
certain rights to be provided to or claimed by debtors, forbid deceitful and misleading
practices, prohibit harassing and abusive tactics, and proscribe unfair or unconscionable

conduct, both generally and in a specific list of disapproved practices.

. Section 1692c(b) of the FDCPA provides that “[e]xcept as provided in section 1692b of

this title, without the prior consent of the consumer given directly to the debt collector, or
the express permission of a court of competent jurisdiction, or as reasonably necessary to
effectuate a postjudgment judicial remedy, a debt collector may not communicate, in
connection with the collection of any debt, with any person other than the consumer, his
attorney, a consumer reporting agency if otherwise permitted by law, the creditor, the

attorney of the creditor, or the attorney of the debt collector.”!

. The FDCPA is a strict liability statute. Taylor y. Perrin, Landry, deLaunay & Durand, 103

F.3d 1232 (Sth Cir. 1997). “Because the Act imposes strict liability, a consumer need not

show intentional conduct by the debt collector to be entitled to damages.” Russell v.

 

 

2|Page
Case 8:21-cv-01677-TPB-AAS Document 1-1 Filed 07/12/21 Page 3 of 12 PagelD 7

II.

Equifac A.R.S., 74 F. 3d 30 (2d Cir. 1996); see also, Gearing v. Check Brokerage Corp.,
233 F.3d 469 (7th Cir. 2000) (holding unintentional misrepresentation of debt collector s
legal status violated FDCPA).
The FDCPA is a remedial statute, and therefore must be construed liberally in favor of the
debtor. Sprinkle v. SB&C Lid., 472 F. Supp. 2d 1235 (W.D. Wash. 2006). The remedial
nature of the FDCPA requires that courts interpret it liberally. Clark v. Capital Credit &
Collection Services, Inc., 460 F. 3d 1162 (9th Cir. 2006). “Because the FDCPA, like the
Truth in Lending Act [15 U.S.C §1601], is a remedial statute, it should be construed
liberally in favor of the consumer.” Johnson v. Riddle, 305 F. 3d 1107 (10th Cir. 2002).
THE FLORIDA CONSUMER COLLECTION PRACTICES ACT
“The Florida Consumer Collection Practices Act is a laudable legislative attempt to curb
what the Legislature evidently found to be a series of abuses in the area of debtor-creditor
relations.” Harris v. Beneficial Finance Company of Jacksonville, 338 So. 2d 196, 200-
201 (Fla 1976). The FCCPA is to be construed in a manner that is protective of the
consumer. See Fla. Stat. § 559.552 (providing that in the event of inconsistencies with the
FDCPA, the provision that is more protective of the debtor prevails). Moreover, “[u]nlike
the FDCPA, the [FCCPA] applies not only to debt collectors but to any persons collecting
a consumer debt.” Jn re Hathcock, 437 B.R. 696, 704 (Bankr. M.D. Fla. 2010); See also
Heard v. Mathis, 344 So, 2d 651, 654 (Fla. lst DCA 1977) (holding that, the FCCPA
applied to “‘a private individual making an oral, non-interest bearing loan to a friend.”).
The FCCPA proscribes conduct similar to that prohibited by the FDCPA. Specifically, the
FCCPA states:

In collecting consumer debts, no person shall:

[..]

 

3| Page
Case 8:21-cv-01677-TPB-AAS Document 1-1 Filed 07/12/21 Page 4 of 12 PagelD 8

(5) Disclose to a person other than the debtor or her or his family
information affecting the debtor's reputation, whether or not for
credit worthiness, with knowledge or reason to know that the other
person does not have a legitimate business need for the information
or that the information is false.

Fla. Stat. § 559.72.

9. In applying and construing the FCCPA, “due consideration and great weight shall be given
to the interpretations of the Federal Trade Commission and the federal courts relating to
the federal Fair Debt Collection Practices Act.” Fla. Stat. § 559.77(5).

10. As set forth in more detail below, Defendant’ s written communications to Plaintiff violate
the aforementioned and/or foregoing provisions of the FDCPA and FCCPA, thereby giving
rise to this action and entitling Plaintiff to damages for the same.

JURISDICTION AND VENUE

11. This is an action for damages greater than $500 but less than $2,500, exclusive of attorney’ s
fees and costs.

12. This action arises out of the Defendant’ s unlawful conduct, to wit, the acts and/or omissions
of the Defendant in attempting to collect a consumer debt from Plaintiff violated the
FDCPA and FCCPA.

13. Venue in Hillsborough County is proper because Plaintiff resides here, the Defendant
transacts business here, and the complained conduct of Defendant occurred here.

PARTIES

14, Plaintiff is natural person, and a citizen of the State of Florida, residing in Hillsborough
County, Florida.

15. Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) and Fla. Stat. § 559.55(8).

16. Defendant does business in Florida.

 

4|Page
Case 8:21-cv-01677-TPB-AAS Document 1-1 Filed 07/12/21 Page 5 of 12 PagelD 9

17.

18.

19,

20.

21.

22.

23.

24,

25.

26.

27,

Defendant holds itself out as a business providing debt collection services and identified
itself as a debt collector when communicating with Plaintiff.
Defendant uses the telephone, internet and/or mails in a business the principal purpose of
which is the collection of debts.
Defendant regularly collects or attempts to collect, directly or indirectly, debts owed or due
or asserted to be owed or due another.
Defendant holds a Consumer Collection Agency License issued by the Florida Office of
Financial Regulation.
Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) and Fla. Stat. §
559.55(7).
At all times material, Defendant was acting as a debt collector when communicating with
Plaintiff.
At all times material hereto, Defendant was subject to the FCCPA. See, e.g., Cook v. Blazer
Fin. Services, Inc., 332 So. 2d 677, 679 (Fla. Ist Dist. App. 1976) (citing Fla. Stat. §
1.01(3)).

FACTUAL ALLEGATIONS
Plaintiff is alleged to owe a financial obligation (hereinafter the “Alleged Debt”).
The Alleged Debt consists of amounts allegedly due for consumer/personal purchases.
The Alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5) as it is a financial
obligation allegedly incurred by Plaintiff primarily for personal, family or household
purposes.
On or about February 21, 2021, Defendant caused to be sent a written communication to

Plaintiff (hereinafter “Defendant's Collection Letter’). A true and correct copy of

5| Page
Case 8:21-cv-01677-TPB-AAS Document 1-1 Filed 07/12/21 Page 6 of 12 PagelID 10

28.

29,

30.

31.

32.
33,

34,

35.

36.

6[Page |

Defendant’ s Collection Letter is attached hereto as “Exhibit A”.

Defendant’ s Collection Letter is a “communication” as defined by 15 U.S.C. § 1692a(2) in

that Defendant's Collection Letter conveys information regarding the Alleged Debt to

Plaintiff.

As demonstrated by its form and content, Defendant’ s Collection Letter is an attempt by

Defendant to collect the Alleged Debt from Plaintiff.

Upon information and belief, Defendant did not generate, print and/or transmit Defendant’ s

Collection Letter to Plaintiff. Instead, Defendant outsourced the generation, printing,

and/or transmission of Defendant's Collection Letter to a third-party vendor (hereinafter

“Vendor”).

In connection with Defendant’ s above-described outsourcing, Defendant communicated to

Vendor information regarding Plaintiffs alleged debt including, but not limited to,

Plaintiffs name, address, status as an alleged debtor, alleged account balance, alleged

account number, and/or alleged creditor.

Plaintiff did not consent to Defendant’s communication with Vendor.

The information communicated to Vendor by Defendant affects Plaintiff s reputation.

All conditions precedent to the filing of this action have occurred or been waived.
COUNT I- VIOLATION OF THE FDCPA

Plaintiff re-asserts and re-alleges paragraphs | through 34 as if fully restated herein.

As detailed more fully above, Defendant is a debt collector and attempted to collect a

consumer debt from Plaintiff by and through Defendant's Collection Letter. In doing so,

Defendant violated the FDCPA, to wit:

a. Section 1692c(b) by communicating, in connection with the collection of any debt,
Case 8:21-cv-01677-TPB-AAS Document 1-1 Filed 07/12/21 Page 7 of 12 PagelD 11

with any person other than the consumer, his attorney, a consumer reporting agency
if otherwise permitted by law, the creditor, the attorney of the creditor, or the
attorney of the debt collector, without Plaintiff's prior consent given directly to
Defendant. See, e.g., Hunstein v. Preferred Collection and Mgt. Services, Inc., 19-
14434, 2021 WL 1556069 (11th Cir. Apr. 21, 2021).

37. Defendant's aforementioned violations of the FDCPA have caused an injury-in-fact to
Plaintiff that is concrete and particularized in that Plaintiff s statutory right to privacy with
respect to Plaintiffs financial information has been violated. Hunstein v. Preferred
Collection and Mgt. Services, Inc., 19-14434, 2021 WL 1556069, at *4 (1 1th Cir. Apr. 21,
2021)(“Notably, the FDCPA's statutory findings explicitly identify “invasions of
individual privacy” as one of the harms against which the statute is directed. 15 U.S.C. §
1692(a). And to that end, the statutory provision under which Hunstein has sued here
expressly prohibits a debt collector from “communicat[ing]” with any but a few persons or
entities “in connection with the collection of any debt.” /d. § 1692c(b). Although §
1692c(b) isn't identical in all respects to the invasion-of-privacy tort, we have no difficulty
concluding that it bears “a close relationship to a harm that has traditionally been regarded
as providing a basis for a lawsuit in English or American courts.” Spokeo, 136 S. Ct. at
1549.”); Church y. Accretive Health, Inc., 654 Fed. Appx. 990, 995 (11th Cir.
2016)(“Church has alleged that the FDCPA governs the letter at issue, and thus, alleges
she had a right to receive the FDCPA-required disclosures. Thus, Church has sufficiently
alleged that she has sustained a concrete—i.e., ‘real’ —injury because she did not receive
the allegedly required disclosures. The invasion of Church’ s right to receive the disclosures

is not hypothetical or uncertain; Church did not receive information to which she alleges

7|Page
Case 8:21-cv-01677-TPB-AAS Document 1-1 Filed 07/12/21 Page 8 of 12 PagelD 12

38.

39.

she was entitled. While this injury may not have resulted in tangible economic or physical
harm that courts often expect, the Supreme Court has made clear an injury need not be
tangible to be concrete. See Spokeo, Inc., 578 U.S, at ——, 136 S.Ct. at 1549; Havens
Realty Corp., 455 U.S. at 373, 102 S.Ct. 1114. Rather, this injury is one that Congress has
elevated to the status of a legally cognizable injury through the FDCPA. Accordingly,
Church has sufficiently alleged that she suffered a concrete injury, and thus, satisfies the
injury-in-fact requirement.”)(internal footnotes omitted); McCamis v. Servis One, Inc.,
2016 WL 4063403, at *2 (M.D. Fla. July 29, 2016)(“Here, Plaintiff alleges a concrete and
particularized injury in fact: Plaintiff has statutorily-created rights to be free from a debt
collector’ s inappropriate attempts to collect a debt [...] and to be free from being subjected
to false, deceptive, unfair, or unconscionable means to collect a debt. [...] [Violation of
statutory rights is not a ‘hypothetical or uncertain’ injury, but ‘one that Congress has
elevated to the status ofa legally cognizable injury through the FDCPA.’”)(quoting Church
v. Accretive Health, Inc., 654 Fed, Appx. 990, 995 (11th Cir. 2016)); Prindle v. Carrington
Mortg. Services, LLC, 2016 WL 4369424, at *8 (M.D. Fla. Aug. 16, 2016)(“Through §
1692e, Congress identified an existing concrete harm (being subjected to specific abusive
debt-collection practices) that, by itself, was inadequate at law to establish standing”).

As a result of Defendant’ s aforementioned FDCPA violations, Plaintiff has suffered actual
damages, including but not limited to stress, anxiety, frustration, and confusion, whereby
Plaintiff is entitled to relief for such, in addition to statutory damages and attorney’ s fees
and costs.

COUNT II - VIOLATION OF THE FCCPA

Plaintiff re-asserts and re-alleges paragraphs 1 through 34 as if fully restated herein.

8| Page
Case 8:21-cv-01677-TPB-AAS Document 1-1 Filed 07/12/21 Page 9 of 12 PagelD 13

40. As detailed more fully above, Defendant is a debt collector and attempted to collect a
consumer debt from Plaintiff by and through Defendant’s Collection Letter. In doing so,
Defendant violated the FCCPA, to wit:

a. Section 559.72(5) by Disclosing to a person other than the Plaintiff or her or his
family information affecting the Plaintiff's reputation, whether or not for credit
worthiness, with knowledge or reason to know that the other person does not have
a legitimate business need for the information or that the information is false.

41. As a result of Defendant s aforementioned FCCPA violations, Plaintiff has suffered actual
damages, including but not limited to fear, stress, confusion, deception, anxiety and worry,
whereby Plaintiff is entitled to relief for such, in addition to statutory damages, attorney’ s
fees and costs.

DEMAND FOR JURY TRIAL
42. Plaintiff respectfully demands a trial by jury on all issues so triable.
PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment against
Defendants, awarding Plaintiff the following relief:

(a) Statutory and actual damages, as provided under 15 U.S.C. §1692k, for the FDCPA
violations committed by Defendant in attempting to collect the Alleged Debt;

(b) Statutory and actual damages, as provided under Fla. Stat. § 559.77(2), for the
FCCPA violations committed by Defendant in attempting to collect the Alleged
Debt;

(c) An injunction prohibiting Defendant from engaging in further collection activities
directed at Plaintiff that are in violation of the FCCPA;

(d) A declaration that Defendant’s collection effort as detailed herein violate the
FCCPA;

(e) | Costs and reasonable attorneys’ fees as provided by both 15 U.S.C. §1692k and

 

9|Page
* Case 8:21-cv-01677-TPB-AAS Document 1-1 Filed 07/12/21 Page 10 of 12 PagelD 14

(f)

DATED: May 27, 2021

Fla. Stat. § 559.77(2); and

 

10| Page

Any other relief that the Court deems appropriate and just under the circumstances.

Respectfully submitted by:

{si Benjamin W. Raslavich
BENJAMIN W. RASLAVICH, ESQ.

Florida Bar No.: 0102808
KUHN RASLAVICH, P.A.
2110 West Platt Street
Tampa, Florida 33606
Telephone: (813) 422 — 7782
Facsimile: (813) 422 — 7783
ben@theKRfirm.com
Counsel for Plaintiff
   

WAKEHELD »

EZ ASSOCIATES

February 21, 2021

DISCOUNT OFFER

 

Wakefield and Associates, Inc. is extending you an opportunity to resolve your account(s) referenced in this letter with a
50% reduction of the current balance due as listed. This offer is available through March 31, 2021. Wakefield and

Associates, Inc is not obligated to renew this offer.

You may pay over the phone and discuss your accounts by contacting our office, toll free, 8:00 am — 8:00pm, Monday
through Friday, at the below numbers. You may send payment by enclosing the payment stub below with your payment ir

the enclosed envelope.

This communication is from a debt collector. This is an attempt to collect a debt and any information obfained will
be used for that purpose.

Please see the reverse side of this letter for a list of the account(s) this notice applies to and for important notices
and disclosures.

 

 

P.O. Box 50250
Knoxville, TN 37950-0250

UpbegQemef LU gagegefeg AUN fo geg EEN feeg fe aT |
Barbara Grant

6728 Elm Ct

Tampa, FL 33610-1462

OL202LTW4438000e4b5e28

 

IF PAYING BY CREDIT CARD, FILL OUT BELOW

OM =p BB) pM tisayrsa
CARD NUMBER

 

SIGNATURE

EXP. DATE

 

 

ACCOUNT NUMBER PAY THIS AMOUNT | AMOUNT PAID

 

 

8 $123.26 $

 

agglfefefegfededegegfpbagleed page feg fly ly Hf fUM tang HHL potty ft]
Wakefield and Associates, Inc. (1)

P.O. Box 59003

Knoxville, TN 37950-9003
February 14908121-cv-01677-TPB-AAS Document 1-1 Filed 07/12/21 Page 12 of 120PayEtDova38
I ices Disciosur
We are required under certain State and Local Laws to notify consumers of those States or Localities of the following rights. This list does not
¥ contain a complete list of the rights consumers have under Federal, State, or Local Laws.
en ft ise :

IF YOU LIVE IN TENNESSEE THIS APPLIES TO YOU:

This collection agency is licensed by the Tennessee Collection Service Board of the Depariment of Commerce and
Insurance.

Because of interest that may vary from day to day, the amount due on the day you pay may be greater. However if you
pay the discounted balance amount of $123.26 as shown at the top of this letter by March 31, 2021, your account(s)
referenced in this letter will be closed and marked resolved in full by Wakefield & Associates, Inc.

 
 

q "$246.52
Total Amount Owed $231.36 $15.16 $246.52

 

 

 

 

 

 

 

 

 

  
 

  
     

INSURANCE INFORMATION, IF REQUESTED

PATIENT RELATIONSHIP TO INSURED
(SELF (1) SPOUSE

      

INSURED'S
DATE OF BIRTH

INSURED'S NAME

    

(3 OTHER

    

 

 

 

 

 

 

POLICY # SOCIAL SECURITY NO. GROUP ID NO.
EMPLOYER NAME ADDRESS
CITY/STATE
zip
TEL. NO. { j
INSURANCE CO. NAME ADDRESS
CITY/STATE
ZIP
TEL. NO. { )
STATE WELFARE/MEDICAID # SOCIAL WORKER NAME MEDICARE #

 

 

 

 

 

PAGE 2 OF 2/RRCI/LTLSG/712199853037 /99R45 /499°
